SEBRING, Justice.
This is a habeas corpus proceeding in which the petitioner attempts to question the validity of a two-year sentence imposed on him on December 4, 1953. In the return of the respondent to the writ issued in the cause it is shown that the petitioner is •being held in custody not only by virtue of the sentence imposed on December 4, 1953, which he attacks as invalid, but also under a three-year sentence imposed on July 13, 1954, of which he does not complain.
*775It is so well settled as to require no citation of authority that the writ of habeas corpus cannot be used as a vehicle of appeal. Its function is to test the reasons or grounds for present restraint and detention.
The petitioner has not shown that he is entitled to be discharged from custody under the 3-year sentence imposed on July 13, 1954, and, consequently, the writ should be quashed and the petitioner should be remanded to custody. Allison v. Baker, 152 Fla. 274, 11 So.2d 578; Ex parte Puckett, 159 Fla. 468, 31 So.2d 868; Clemens v. Mayo, 159 Fla. 473, 31 So.2d 869.
It is so ordered.
MATHEWS, C. J., and TERRELL and HOBSON, JJ., concur.